DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the recitations “frozen into a mixture of air and said solid-pliable heat transfer medium to form a now-like substance that remains pliable” (emphasis added) (claim 1, lines 10-11) and “frozen into a mixture of air and said solid-pliable heat transfer medium to form a now-like substance that remains pliable” (emphasis added) (claim 11, lines 8-10) appear to introduce new matter.
The specification as originally filed appears to disclose a thermal transfer pack (62) including a valve (64) and containing a phase changing material (72) such that the valve is configured to permit air to pass into an out of the thermal transfer pack to accommodate for volumetric expansion/contraction as the phase changing material expands upon freezing into a form that is similar to packed snow or crushed ice or contracts upon thawing into a liquid (page 12, line 19 to page 13, line 8 of applicant’s specification).  The specification as originally filed also discloses air pockets in sub bags (122) for accommodating volumetric expansion/contraction (page 20, lines 1-13 of applicant’s specification).
While air is enabled to be within the thermal transfer pack (62) by virtue of the valve (64), the specification as originally filed does not appear to disclose or suggest that the solid-phase of the phase changing material is frozen into a mixture of air and said solid-pliable heat transfer medium to form a now-like substance that remains pliable (emphasis added) as recited in amended claims 1 and 11.  Moreover, applicant’s specification as originally filed explicitly discloses the phase changing material as a hydrating liquid consisting of (emphasis added) a solution of water and a humectant selected from the group consisting of propylene glycol, ethylene glycol, glycerin, dimethyl sulfoxide, dimethyl formamide, and combinations thereof (page 12, line 19 to page 13, line 8 of applicant’s specification) without also disclosing that the solid-pliable heat transfer medium consists of air.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Brink (US 5,843,145), and further in view of Steele et al. (US 5,484,448), Ovanesian (US 6,083,256), Kelley et al. (US 2014/0309750), Henry et al. (US 4,931,333), and Nilforushan et al. (US 2008/0201818).
Regarding claim 1, Brink discloses a duplex thermal transfer system for a user (Col. 1, lines 56-61: The duplex thermal transfer system is configured to be applied to a person or animal for thermal treatment), comprising: a sealed bag (i.e. a temperature regulating element) (4) defining an interior (Figure 1), a plurality of sub bags (8) contained within the interior of the sealed bag (Figure 1).  However, Brink does not explicitly teach or disclose a plurality of sealed bags.
Steele et al. teaches a thermal transfer system for a user (Col. 2, lines 31-46: The thermal transfer system is configured to be applied to a person for thermal treatment), comprising: a plurality of sealed bags (i.e. temperature regulating elements) (50) defining an interior (Figures 2-5), a plurality of sub bags (52) contained within the interior of each of the sealed bags (Figures 2-5).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the duplex thermal transfer system for a user as disclosed by Brink to comprise a plurality of sealed bags as taught by Steele et al. to improve a capability of a duplex thermal transfer system to provide heating or cooling to a user by increasing a number of sealed bags (i.e. temperature regulating elements) capable of providing heating and or cooling (i.e. increasing a thermal mass and a heat transfer surface area of the duplex thermal transfer system).
While Brink as modified by Steele et al. discloses a duplex thermal transfer system comprising a plurality of sealed bags and a plurality of sub bags as discussed above, and while Brink further discloses that each of the sub bags contains a material (Col. 5, line 56 to Col. 6, line 10), Brink as modified by Steele et al. does not explicitly teach or disclose the material as plain water.
Ovanesian teaches a thermal transfer system, comprising: a sealed bag (102) defining an interior (Figure 13), a plurality of sub bags (120) contained within the interior of the sealed bag (Figure 1), where each of the sub bags contains plain water (Col. 5, lines 32-42).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure each of the sub bags as disclosed by Brink as modified by Steele et al. to comprise plain water as taught by Ovanesian to minimize thermal transfer pack manufacturing costs by utilizing readily available materials as a thermal storage material configured to store and release thermal energy.
Further, while Brink as modified by Steele et al. discloses a duplex thermal transfer system comprising a plurality of sealed bags and a plurality of sub bags as discussed above, while Brink further discloses an interstitial volume within the interior of at least one sealed bag but outside the sub bags (Figure 1: See space defined between 4 and 8), and while Brink further discloses the interstitial volume in the at least one sealed bag is filled with a solid pliable heat transfer medium (Col. 3, lines 14-30 and Col. 3, line 38-46 to Col. 4, line 9), Brink as modified by Steele et al. does not explicitly teach or disclose the solid pliable heat transfer medium as a mixture of air and the solid pliable heat transfer medium.
Kelley et al. teaches a heat transfer medium configured to undergo solid-liquid phase transitions (Paragraph 96), where the heat transfer medium comprises a mixture of air and the heat transfer medium (Paragraph 179).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the solid pliable heat transfer medium as disclosed by Brink in the form of a mixture of air and a solid pliable heat transfer medium as taught by Kelley et al. to improve thermal transfer system safety and reliability by configuring the thermal transfer system to accommodate for volumetric expansion of a heat transfer medium that undergo solid-liquid phase transitions (Paragraphs 96 and 179 of Kelley et al.).
Further, while Brink as modified by Steele et al. discloses a duplex thermal transfer system comprising a plurality of sealed bags and a plurality of sub bags as discussed above, Brink as modified by Steele et al. does not explicitly teach or disclose the sub bags as unattached to said sealed bag in which the sub bags reside and to each other.
Henry et al. teaches a thermal transfer system, comprising: a container (14) defining an interior (Figure 1) and a plurality of sub bags (10) contained within the interior of the sealed bag (Figure 1), where the sub bags are unattached to the container  in which the sub bags reside and to each other (Figure 1 and Col. 4, lines 4-32), leaving them free to move within said sealed bag in which the sub bags reside (Figure 1 and Col. 4, lines 4-32).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the sub bags as disclosed by Brink as modified by Steele et al. in the form of individual sub bags as taught by Henry et al. to improve a capacity of the thermal transfer system to conform to an object by configuring the sub bags in a manner that permits free relative movement of the sub bags (Col. 4, lines 4-32 of Henry).
Further, while Brink discloses a duplex thermal transfer system for a user (Col. 1, lines 56-61: The duplex thermal transfer system is configured to be applied to a person or animal for thermal treatment), Brink does not explicitly teach or disclose a garment worn by the user.
Nilforushan et al. (Figure 9 embodiment, see paragraph 65: The Figure 9 embodiment is similar to the Figure 1 embodiment in that the garment of the Figure 9 embodiment has an inner layer 10 but lacks an outer layer 11 such that elements 4 are provided on an inner surface of the inner layer 10) teaches a thermal transfer system for a user (Paragraphs 10-13: The thermal transfer system is configured to be applied to a person for thermal treatment), comprising: a plurality of sealed bags (i.e. temperature regulating elements) (4), and a garment (1) (Paragraph 65) worn by the user, where the garment has a plurality of panels (Figures 9 and 10: Defined by a front portion, a rear portion, and left/right arm portions), where the plurality of panels have interior surfaces that are covered in loop material (Paragraph 65, see also Paragraphs 55-57: The interior surfaces of the plurality of panels are covered with a first fastener 5a comprising either hook or loop material), where the interior surfaces rest directly against the user (Figures 9 and 10 and Paragraph 47: The garment is configured to be either in indirect or direct contact with the user), where each of the sealed bags have an outward facing surface (Figures 8-10 and Paragraph 65, see also Paragraphs 55-57: Defined by a surface that faces away from the user) and an inward facing surface (Figures 8-10 and Paragraph 65, see also Paragraphs 55-57: Defined by a surface facing toward the user), where the outward facing surfaces of the sealed bags have a hook panel (Figures 8-10 and Paragraph 65, see also Paragraphs 55-57: The outward facing surface comprises a fastener 5b that is complimentary to fastener 5a on the garment, and comprises either loop or hook material), where the sealed bags are attached to the garment by the hook panels on the sealed bags engaging the loop material on the interior surfaces of the vest (Figures 8-10 and Paragraph 65, see also Paragraphs 55-57), where the user can affix each of the sealed bags to the garment at any desired position on the interior surfaces covered in the loop material (Figures 8-10 and Paragraph 65, see also Paragraphs 55-57), and where each of the sealed bags is trapped between one of the interior surfaces of the garment and the user (Figures 8-10 and Paragraph 65, see also Paragraphs 47 and 55-57: The sealed bags are located between the user and the interior surfaces of the garment).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the sealed bags as disclosed by Brink to be attached to a garment as taught by Nilforushan et al. to improve effectiveness of a thermal transfer system for a user and to improve comfort of a user wearing a thermal transfer system by preventing unwanted detachment/displacement of at least one sealed bag from a user.
Further, while Brink as modified by Nilforushan et al. discloses a garment worn by the user as discussed above, and while Nilforushan et al. suggests that applicable garments include vests (Paragraph 51 of Nilforushan et al.), Brink as modified by Nilforushan et al. does not explicitly teach or disclose a vest having a left front panel, a right front panel, and a back panel.
Steele et al. teaches a thermal transfer system for a user (Col. 2, lines 31-46: The thermal transfer system is configured to be applied to a person for thermal treatment), comprising: a vest (2) wearable by the user (Figure 1), where the vest has a left front panel (Col. 4, lines 36-54 and Figures 1-2: Portion 6B of 4), a right front panel (Col. 4, lines 36-54 and Figures 1-2: Portion 6A of 4), and a back panel (Col. 4, lines 36-54 and Figures 1-2: Element 33), where a plurality of sealed bags (i.e. temperature regulating elements) (50) are configured to attach to the left front panel, the right front panel and the back panel (Col. 6, lines 28-54).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the garment worn by the user as disclosed by Brink as modified by Nilforushan et al. in the form of a paneled vest as taught by Steele et al. to minimize risk of damaging a temperature controlled garment by configuring the garment in a form having features that facilitate application and removal of a temperature controlled garment (e.g. a vest with large arm holes, zippers, etc. as opposed to a t-shirt with restrictive head/arm openings).
Note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitation “frozen into a mixture of air and said solid-pliable heat transfer medium to form a now-like substance that remains pliable” (lines 10-11) constitutes a functional limitation, there being no differentiating structure recited.  In the instant case, since Brink discloses a solid-pliable heat transfer medium with the same composition as applicant’s claimed solid-pliable heat transfer medium (See rejection of claim 7: The solid-pliable heat transfer medium disclosed by Brink comprises water, propylene glycol, and granules of acrylic polymer), and since Brink as modified by Kelley et al. discloses a solid-pliable heat transfer medium that is mixed with air (Paragraphs 96 and 179 of Kelley et al.), it is understood that the heat transfer medium as disclosed by Brink as modified by Kelley et al. is configured to be “frozen into a mixture of air and said solid-pliable heat transfer medium to form a now-like substance that remains pliable” in the same sense that the claimed heat transfer medium is configured to be “frozen into a mixture of air and said solid-pliable heat transfer medium to form a now-like substance that remains pliable”.
Note: The limitations “worn by said user” (line 20), “said interior surfaces resting directly against said user” (lines 23-24), “said user can affix each of said sealed bags to said vest at any desired position on said interior surfaces covered in said loop material” (lines 31-32), and “each of said sealed bags is trapped between one of said interior surfaces of said vest and said user” (lines 33-34) constitute intended use limitations that do not further limit the structure of the claimed invention (i.e. the claimed heat exchanger is worn by a user such that interior surfaces thereof directly contact the user).  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987), there being no differentiating structure recited.  In the instant case, the vest is capable of being stored and not worn by a user, the user is capable of wearing undergarments such that the interior surfaces do not rest directly against said user, and the user is capable of not wearing undergarments such that the interior surfaces rest directly against said user.
Regarding claim 2, Brink discloses a duplex thermal transfer pack for a user as discussed above.  However, Brink does not teach or disclose a heat transfer reducing cover material.
Steele et al. teaches a thermal transfer system for a user (Col. 2, lines 31-46: The thermal transfer system is configured to be applied to a person for thermal treatment), comprising: a plurality of sealed bags (i.e. temperature regulating elements) (50) and a vest (2), where a heat transfer reducing cover material (54) is provided on an inward facing surface (Figures 1-2: A surface of 50 facing toward the user body) of each of the sealed bags (Figure 5 and Col. 5, lines 57-67).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the duplex thermal transfer system for a user as disclosed by Brink to comprise a plurality of sealed bags provided with a heat transfer reducing cover material as taught by Steele et al. to improve user comfort by moderating thermal flux between the sealed bags and the user (i.e. protecting the user from excessive heat or cold).
Regarding claims 3 and 9, Brink discloses a duplex thermal transfer pack for a user as discussed above.  However, Brink does not explicitly teach or disclose a vest wearable by the user.
Steele et al. teaches a thermal transfer system for a user (Col. 2, lines 31-46: The thermal transfer system is configured to be applied to a person for thermal treatment), comprising: a plurality of sealed bags (i.e. temperature regulating elements) (50) and a vest (2), where (claim 3) the vest includes a shawl collar (42) with an elevated posterior edge (Annotated Figure 6), where the shawl collar has an interior surface such that one of said sealed bags is attached to an interior surface of the shawl collar proximate the elevated posterior edge (Annotated Figure 6, Col. 3, lines 10-22, and Col. 7, lines 19-32, see also Figure 7: A sealed bag is provided within the shawl cover), where (claim 9) the shawl collar includes a sub jaw edge (Annotated Figure 6) and one of said sealed bags is attached to an interior surface of said shawl collar proximate the sub jaw edge (Annotated Figure 6, Col. 3, lines 10-22, and Col. 7, lines 19-32, see also Figure 7: A sealed bag is provided within the shawl cover).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the duplex thermal transfer system for a user as disclosed by Brink to comprise a plurality of sealed bags as taught by Steele et al. to improve a capability of a duplex thermal transfer system to provide heating or cooling to a user by increasing a number of temperature regulating elements capable of providing heating and or cooling (i.e. increasing a thermal mass and a heat transfer surface area of the duplex thermal transfer system).

    PNG
    media_image1.png
    422
    713
    media_image1.png
    Greyscale

Regarding claims 7 and 8, Brink discloses a duplex thermal transfer pack for a user as discussed above, where the solid-pliable heat transfer medium comprises: discrete hydrophilic absorber granules, a solution of water, and a humectant (Col. 3, lines 14-30 and Col. 3, line 38-46 to Col. 4, line 9), where the humectant comprises propylene glycol (Col. 3, line 38-46 to Col. 4, line 9), and where the discrete hydrophilic absorber comprises granules of acrylic polymer (Col. 3, line 38-46 to Col. 4, line 9: A dry polymer of acrylic acid in granular form).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Brink (US 5,843,145), Steele et al. (US 5,484,448), Ovanesian (US 6,083,256), Kelley et al. (US 2014/0309750), Henry et al. (US 4,931,333), and Nilforushan et al. (US 2008/0201818), and further in view of Vogel et al. (US 2017/0007444).
Regarding claims 4, 5, and 6, Brink as modified by Steele et al. discloses a duplex thermal transfer system comprising a plurality of sealed bags and a plurality of sub bags as discussed above.  However, Brink as modified by Steel et al. does not teach or disclose an indicating area of thermochromic material on each of the sub bags.
Vogel et al. (Figure 11) teaches a thermal transfer system, comprising: a plurality of sub bags (Figures 10-11 and Paragraph 23: The thermal transfer system comprises one bag or a plurality of bags, each defined by elements 1 and 4) defining an interior containing water (Paragraphs 19 and 23), where (claim 4) the sub bags each have an indicating area (16) of thermochromic material (Paragraphs 19, 23, and 24) that Is configured to change in appearance when the water within the each of the sub bags has frozen (Paragraphs 17 and 24), and where (claim 5) each of the sub bags includes a first panel (16) having an inner surface such that the indicating area Is located on the inner surface of the first panel (Figures 10-11 and Paragraph 24: The indicating area 16 is defined by and located on an inner surface of the first panel).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the sub bags as disclosed by Brink as modified by Steele et al. with an indicating area of thermochromic material as taught by Vogel et al. to simplify usage of a thermal transfer pack by providing a positive visual indicator of thermal transfer pack temperature.
Further, while Brink as modified by Steele et al. discloses a duplex thermal transfer system comprising a plurality of sealed bags and a plurality of sub bags as discussed above, Brink as modified by Steel et al. does not explicitly teach or disclose the sealed bag as including a transparent surface.
Vogel et al. (Figure 11) teaches a thermal transfer system, comprising: at least one sealed bag (Figures 10-11 and Paragraph 23: The thermal transfer system comprises one bag or a plurality of bags, each defined by elements 1 and 4) and an indicating area (16) of thermochromic material (Paragraphs 19, 23, and 24: The thermochromic material is configured to change in appearance when water has frozen), where (claim 6) the at least one sealed bag includes a transparent surface through which the indicating area can be seen (Paragraph 17).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the sealed bag as disclosed by Brink as modified by Steele et al. with a transparent surface as taught by Vogel et al. to simplify usage of a thermal transfer pack by providing a positive visual indicator of thermal transfer system temperature.
Note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitation “through which the indicating areas on the sub bags can be seen” (claim 6, lines 2-3) constitutes a functional limitation, there being no differentiating structure recited.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Brink (US 5,843,145), Steele et al. (US 5,484,448), Ovanesian (US 6,083,256), Kelley et al. (US 2014/0309750), Henry et al. (US 4,931,333), and Nilforushan et al. (US 2008/0201818), and further in view of Noel (US 2009/0076575).
Regarding claim 10, Brink as modified by Steele et al. discloses a duplex thermal transfer system comprising a plurality of sealed bags and a plurality of sub bags as discussed above.  While all of the sub bags inherently have a combined first mass, while the solid-pliable heat transfer medium inherently has a second mass, and while the sealed bag is configured to have any suitable size (Col. 3, lines 10-13), Brink does not explicitly teach or disclose the first mass as greater than half of the second mass.
Noel (Figure 1 for example) teaches a duplex thermal transfer pack, comprising: a sealed bag (12) containing a second mass of a second heat transfer medium (14) and a plurality of sub bags (16) containing a first mass of a first heat transfer medium (18), where a combined first mass is greater than half of the second mass (Paragraph 93: The first and second heat transfer media are configured in accordance with various mass ratios).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the heat transfer media as disclosed by Brink as modified by Steele et al. in accordance with a mass ratio as taught by Noel to extend usage time of a duplex thermal transfer pack by increasing a heat absorbing capacity of the duplex thermal transfer pack.

Claims 11-13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Brink (US 5,843,145), and further in view of Steele et al. (US 5,484,448), Ovanesian (US 6,083,256), Kelley et al. (US 2014/0309750), Roland (US 5,944,089), Henry et al. (US 4,931,333), and Nilforushan et al. (US 2008/0201818).
Regarding claim 11, Brink discloses a duplex thermal transfer system for a user (Col. 1, lines 56-61: The duplex thermal transfer system is configured to be applied to a person or animal for thermal treatment), comprising: a sealed bag (i.e. a temperature regulating element) (4) defining an interior (Figure 1), a plurality of sub bags (8) contained within the interior of the sealed bag (Figure 1).  However, Brink does not explicitly teach or disclose a plurality of sealed bags.
Steele et al. teaches a thermal transfer system for a user (Col. 2, lines 31-46: The thermal transfer system is configured to be applied to a person for thermal treatment), comprising: a plurality of sealed bags (i.e. temperature regulating elements) (50) defining an interior (Figures 2-5), a plurality of sub bags (52) contained within the interior of each of the sealed bags (Figures 2-5).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the duplex thermal transfer system for a user as disclosed by Brink to comprise a plurality of sealed bags as taught by Steele et al. to improve a capability of a duplex thermal transfer system to provide heating or cooling to a user by increasing a number of sealed bags (i.e. temperature regulating elements) capable of providing heating and or cooling (i.e. increasing a thermal mass and a heat transfer surface area of the duplex thermal transfer system).
While Brink as modified by Steele et al. discloses a duplex thermal transfer system comprising a plurality of sealed bags and a plurality of sub bags as discussed above, and while Brink further discloses that each of the sub bags contains a material (Col. 5, line 56 to Col. 6, line 10), Brink as modified by Steele et al. does not explicitly teach or disclose the material as plain water.
Ovanesian teaches a thermal transfer system, comprising: a sealed bag (102) defining an interior (Figure 13), a plurality of sub bags (120) contained within the interior of the sealed bag (Figure 1), where each of the sub bags contains plain water (Col. 5, lines 32-42).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure each of the sub bags as disclosed by Brink as modified by Steele et al. to comprise plain water as taught by Ovanesian to minimize thermal transfer pack manufacturing costs by utilizing readily available materials as a thermal storage material configured to store and release thermal energy.
While Brink as modified by Steele et al. discloses a duplex thermal transfer system comprising a plurality of sealed bags and a plurality of sub bags as discussed above, Brink as modified by Steele et al. does not teach or disclose the sealed bag as comprising a valve.
Roland teaches a thermal transfer system, comprising: a container (defined by 50, 58) having an interior, where a volume within the interior of the container is filled with a heat transfer medium configured to freeze/thaw (Col. 7, lines 19-25 and Col. 8, lines 25-43: the heat transfer medium is a solid-liquid phase change material comprising water), where a valve (62) is configured to allow air to pass out of the container (Col. 8, lines 25-43: The valve is arranged in a location in which permits flow of air but prevents flow of the heat transfer medium).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the sealed bag as disclosed by as modified by Steele et al. with a valve as taught by Roland to improve thermal transfer system safety and reliability by configuring the thermal transfer system to vent excess pressure to atmosphere.
While Brink as modified by Steele et al. discloses a duplex thermal transfer system comprising a plurality of sealed bags and a plurality of sub bags as discussed above, while Brink further discloses a solid-pliable heat transfer medium (Col. 3, lines 14-30 and Col. 3, line 38-46 to Col. 4, line 9) contained within said interior of the at least one sealed bag but outside the sub bags (Figure 1: See space defined between 4 and 8), Brink as modified by Steele et al. does not explicitly teach or disclose the solid pliable heat transfer medium as a mixture of air and the solid pliable heat transfer medium.
Kelley et al. teaches a heat transfer medium configured to undergo solid-liquid phase transitions (Paragraph 96), where the heat transfer medium comprises a mixture of air and the heat transfer medium (Paragraph 179).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the solid pliable heat transfer medium as disclosed by Brink in the form of a mixture of air and a solid pliable heat transfer medium as taught by Kelley et al. to improve thermal transfer system safety and reliability by configuring the thermal transfer system to accommodate for volumetric expansion of a heat transfer medium that undergo solid-liquid phase transitions (Paragraphs 96 and 179 of Kelley et al.).
While Brink as modified by Steele et al. discloses a duplex thermal transfer system comprising a plurality of sealed bags and a plurality of sub bags as discussed above, Brink as modified by Steele et al. does not explicitly teach or disclose the sub bags as unattached to said sealed bag in which the sub bags reside and to each other.
Henry et al. teaches a thermal transfer system, comprising: a container (14) defining an interior (Figure 1) and a plurality of sub bags (10) contained within the interior of the sealed bag (Figure 1), where the sub bags are unattached to the container  in which the sub bags reside and to each other (Figure 1 and Col. 4, lines 4-32), leaving them free to move within said sealed bag in which the sub bags reside (Figure 1 and Col. 4, lines 4-32).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the sub bags as disclosed by Brink as modified by Steele et al. in the form of individual sub bags as taught by Henry et al. to improve a capacity of the thermal transfer system to conform to an object by configuring the sub bags in a manner that permits free relative movement of the sub bags (Col. 4, lines 4-32 of Henry).
Further, while Brink discloses a duplex thermal transfer system for a user (Col. 1, lines 56-61: The duplex thermal transfer system is configured to be applied to a person or animal for thermal treatment), Brink does not explicitly teach or disclose a garment worn by the user.
Nilforushan et al. (Figure 9 embodiment, see paragraph 65: The Figure 9 embodiment is similar to the Figure 1 embodiment in that the garment of the Figure 9 embodiment has an inner layer 10 but lacks an outer layer 11 such that elements 4 are provided on an inner surface of the inner layer 10) teaches a thermal transfer system for a user (Paragraphs 10-13: The thermal transfer system is configured to be applied to a person for thermal treatment), comprising: a plurality of sealed bags (i.e. temperature regulating elements) (4), and a garment (1) (Paragraph 65) worn by the user, where the garment has a plurality of panels (Figures 9 and 10: Defined by a front portion, a rear portion, and left/right arm portions), where the plurality of panels have interior surfaces that are covered in loop material (Paragraph 65, see also Paragraphs 55-57: The interior surfaces of the plurality of panels are covered with a first fastener 5a comprising either hook or loop material), where the interior surfaces rest directly against the user (Figures 9 and 10 and Paragraph 47: The garment is configured to be either in indirect or direct contact with the user), where each of the sealed bags have an outward facing surface (Figures 8-10 and Paragraph 65, see also Paragraphs 55-57: Defined by a surface that faces away from the user) and an inward facing surface (Figures 8-10 and Paragraph 65, see also Paragraphs 55-57: Defined by a surface facing toward the user), where the outward facing surfaces of the sealed bags have a hook panel (Figures 8-10 and Paragraph 65, see also Paragraphs 55-57: The outward facing surface comprises a fastener 5b that is complimentary to fastener 5a on the garment, and comprises either loop or hook material), where the sealed bags are attached to the garment by the hook panels on the sealed bags engaging the loop material on the interior surfaces of the vest (Figures 8-10 and Paragraph 65, see also Paragraphs 55-57), where the user can affix each of the sealed bags to the garment at any desired position on the interior surfaces covered in the loop material (Figures 8-10 and Paragraph 65, see also Paragraphs 55-57), and where each of the sealed bags is trapped between one of the interior surfaces of the garment and the user (Figures 8-10 and Paragraph 65, see also Paragraphs 47 and 55-57: The sealed bags are located between the user and the interior surfaces of the garment).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the sealed bags as disclosed by Brink to be attached to a garment as taught by Nilforushan et al. to improve effectiveness of a thermal transfer system for a user and to improve comfort of a user wearing a thermal transfer system by preventing unwanted detachment/displacement of at least one sealed bag from a user.
Further, while Brink as modified by Nilforushan et al. discloses a garment worn by the user as discussed above, and while Nilforushan et al. suggests that applicable garments include vests (Paragraph 51 of Nilforushan et al.), Brink as modified by Nilforushan et al. does not explicitly teach or disclose a vest having a left front panel, a right front panel, and a back panel.
Further, while Brink as modified by Nilforushan et al. discloses a garment worn by the user as discussed above, and while Nilforushan et al. suggests that applicable garments include vests (Paragraph 51 of Nilforushan et al.), Brink as modified by Nilforushan et al. does not explicitly teach or disclose a vest having a left front panel, a right front panel, and a back panel.
Steele et al. teaches a thermal transfer system for a user (Col. 2, lines 31-46: The thermal transfer system is configured to be applied to a person for thermal treatment), comprising: a vest (2) wearable by the user (Figure 1), where the vest has a left front panel (Col. 4, lines 36-54 and Figures 1-2: Portion 6B of 4), a right front panel (Col. 4, lines 36-54 and Figures 1-2: Portion 6A of 4), and a back panel (Col. 4, lines 36-54 and Figures 1-2: Element 33), where a plurality of sealed bags (i.e. temperature regulating elements) (50) are configured to attach to the left front panel, the right front panel and the back panel (Col. 6, lines 28-54).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the garment worn by the user as disclosed by Brink as modified by Nilforushan et al. in the form of a paneled vest as taught by Steele et al. to minimize risk of damaging a temperature controlled garment by configuring the garment in a form having features that facilitate application and removal of a temperature controlled garment (e.g. a vest with large arm holes, zippers, etc. as opposed to a t-shirt with restrictive head/arm openings).
Note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitation “frozen into a mixture of air and said solid-pliable heat transfer medium to form a now-like substance that remains pliable” (lines 8-10) constitutes a functional limitation, there being no differentiating structure recited.  In the instant case, since Brink discloses a solid-pliable heat transfer medium with the same composition as applicant’s claimed solid-pliable heat transfer medium (See rejection of claim 7: The solid-pliable heat transfer medium disclosed by Brink comprises water, propylene glycol, and granules of acrylic polymer), and since Brink as modified by Kelley et al. discloses a solid-pliable heat transfer medium that is mixed with air (Paragraphs 96 and 179 of Kelley et al.), it is understood that the heat transfer medium as disclosed by Brink as modified by Kelley et al. is configured to be “frozen into a mixture of air and said solid-pliable heat transfer medium to form a now-like substance that remains pliable” in the same sense that the claimed heat transfer medium is configured to be “frozen into a mixture of air and said solid-pliable heat transfer medium to form a now-like substance that remains pliable”.
Note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitation “frozen into a mixture of air and said solid-pliable heat transfer medium to form a now-like substance that remains pliable” (lines 8-10) constitutes a functional limitation, there being no differentiating structure recited.  In the instant case, since Brink discloses a solid-pliable heat transfer medium that is the same as applicant’s claimed/disclosed solid-pliable heat transfer medium (See rejection of claim 7: The solid-pliable heat transfer medium disclosed by Brink comprises water, propylene glycol, and granules of acrylic polymer), and since Brink as modified by Kelley et al. discloses a solid-pliable heat transfer medium that is mixed with air (Paragraphs 96 and 179 of Kelley et al.), it is understood that the heat transfer medium as disclosed by Brink as modified by Kelley et al. is configured to be “frozen into a mixture of air and said solid-pliable heat transfer medium to form a now-like substance that remains pliable” in the same sense that the claimed heat transfer medium is configured to be “frozen into a mixture of air and said solid-pliable heat transfer medium to form a now-like substance that remains pliable”.
Note: The limitations “worn by said user” (line 18), “said interior surfaces resting directly against said user” (lines 21-22), “said user can affix each of said sealed bags to said vest at any desired position on said interior surfaces covered in said loop material” (lines 29-30), and “each of said sealed bags is trapped between one of said interior surfaces of said vest and said user” (lines 31-32) constitute intended use limitations that do not further limit the structure of the claimed invention (i.e. the claimed heat exchanger is worn by a user such that interior surfaces thereof directly contact the user).  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987), there being no differentiating structure recited.  In the instant case, the vest is capable of being stored and not worn by a user, the user is capable of wearing undergarments such that the interior surfaces do not rest directly against said user, and the user is capable of not wearing undergarments such that the interior surfaces rest directly against said user.
Regarding claim 12, Brink discloses a duplex thermal transfer pack for a user as discussed above.  However, Brink does not teach or disclose a cover material.
Steele et al. teaches a thermal transfer system for a user (Col. 2, lines 31-46: The thermal transfer system is configured to be applied to a person for thermal treatment), comprising: a plurality of sealed bags (i.e. temperature regulating elements) (50) and a vest (2), where a cover material (54) is provided on an inward facing surface (Figures 1-2: A surface of 50 facing toward the user body) of each of the sealed bags (Figure 5 and Col. 5, lines 57-67).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the duplex thermal transfer system for a user as disclosed by Brink to comprise a plurality of sealed bags provided with a cover material as taught by Steele et al. to improve user comfort by moderating thermal flux between the sealed bags and the user (i.e. protecting the user from excessive heat or cold).
Regarding claims 13 and 19, Brink discloses a duplex thermal transfer pack for a user as discussed above.  However, Brink does not explicitly teach or disclose a vest wearable by the user.
Steele et al. teaches a thermal transfer system for a user (Col. 2, lines 31-46: The thermal transfer system is configured to be applied to a person for thermal treatment), comprising: a plurality of sealed bags (i.e. temperature regulating elements) (50) and a vest (2), where (claim 13) the vest includes a shawl collar (42) with an elevated posterior edge (Annotated Figure 6), where the shawl collar has an interior surface such that one of said sealed bags is attached to an interior surface of the shawl collar proximate the elevated posterior edge (Annotated Figure 6, Col. 3, lines 10-22, and Col. 7, lines 19-32, see also Figure 7: A sealed bag is provided within the shawl cover), where (claim 19) the shawl collar includes a sub jaw edge (Annotated Figure 6) and one of said sealed bags is attached to an interior surface of said shawl collar proximate the sub jaw edge (Annotated Figure 6, Col. 3, lines 10-22, and Col. 7, lines 19-32, see also Figure 7: A sealed bag is provided within the shawl cover).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the duplex thermal transfer system for a user as disclosed by Brink to comprise a plurality of sealed bags as taught by Steele et al. to improve a capability of a duplex thermal transfer system to provide heating or cooling to a user by increasing a number of temperature regulating elements capable of providing heating and or cooling (i.e. increasing a thermal mass and a heat transfer surface area of the duplex thermal transfer system).
Regarding claims 17 and 18, Brink discloses a duplex thermal a lines 14-30 and Col. 3, line 38-46 to Col. 4, line 9), where the humectant comprises propylene glycol (Col. 3, line 38-46 to Col. 4, line 9), and where the discrete hydrophilic absorber comprises granules of acrylic polymer (Col. 3, line 38-46 to Col. 4, line 9: A dry polymer of acrylic acid in granular form).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brink (US 5,843,145), Steele et al. (US 5,484,448), Ovanesian (US 6,083,256), Kelley et al. (US 2014/0309750), Roland (US 5,944,089), Henry et al. (US 4,931,333), and Nilforushan et al. (US 2008/0201818), and further in view of Vogel et al. (US 2017/0007444).
Regarding claims 14, 15, and 16, Brink as modified by Steele et al. discloses a duplex thermal transfer system comprising a plurality of sealed bags and a plurality of sub bags as discussed above.  However, Brink as modified by Steel et al. does not teach or disclose an indicating area of thermochromic material on each of the sub bags.
Vogel et al. (Figure 11) teaches a thermal transfer system, comprising: a plurality of sub bags (Figures 10-11 and Paragraph 23: The thermal transfer system comprises one bag or a plurality of bags, each defined by elements 1 and 4) defining an interior containing water (Paragraphs 19 and 23), where (claim 14) a thermochromic indicating (16) area is provided on each of the sub bags (Paragraphs 19, 23, and 24: The thermochromic indicating area is configured to change in appearance when the water within the each of the sub bags has frozen, and where (claim 15) each of the sub bags includes a first panel (16) having an inner surface such that the indicating area Is located on the inner surface of the first panel (Figures 10-11 and Paragraph 24: The indicating area 16 is defined by and located on an inner surface of the first panel).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the sub bags as disclosed by Brink as modified by Steele et al. with an indicating area of thermochromic material as taught by Vogel et al. to simplify usage of a thermal transfer pack by providing a positive visual indicator of thermal transfer pack temperature.
Further, while Brink as modified by Steele et al. discloses a duplex thermal transfer system comprising a plurality of sealed bags and a plurality of sub bags as discussed above, Brink as modified by Steel et al. does not explicitly teach or disclose the sealed bag as including a transparent surface.
Vogel et al. (Figure 11) teaches a thermal transfer system, comprising: at least one sealed bag (Figures 10-11 and Paragraph 23: The thermal transfer system comprises one bag or a plurality of bags, each defined by elements 1 and 4) and an indicating area (16) of thermochromic material (Paragraphs 19, 23, and 24: The thermochromic material is configured to change in appearance when water has frozen), where (claim 14) the at least one sealed bag has a transparent surface (15) through which the indicating area can be seen (Paragraph 17 and Figure 3), and where (claim 16) the transparent surface covers a portion of one side of the at least one sealed bag (Paragraphs 17 and 24, see also Figures 10-11).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the sealed bag as disclosed by Brink as modified by Steele et al. with a transparent surface as taught by Vogel et al. to simplify usage of a thermal transfer pack by providing a positive visual indicator of thermal transfer system temperature.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Brink (US 5,843,145), Steele et al. (US 5,484,448), Ovanesian (US 6,083,256), Kelley et al. (US 2014/0309750), Roland (US 5,944,089), Henry et al. (US 4,931,333), and Nilforushan et al. (US 2008/0201818), and further in view of Noel (US 2009/0076575).
Regarding claim 20, Brink as modified by Steele et al. discloses a duplex thermal transfer system comprising a plurality of sealed bags and a plurality of sub bags as discussed above.  While all of the sub bags inherently have a combined first mass, while the solid-pliable heat transfer medium inherently has a second mass, and while the sealed bag is configured to have any suitable size (Col. 3, lines 10-13), Brink does not explicitly teach or disclose the first mass as greater than half of the second mass.
Noel (Figure 1 for example) teaches a duplex thermal transfer pack, comprising: a sealed bag (12) containing a second mass of a second heat transfer medium (14) and a plurality of sub bags (16) containing a first mass of a first heat transfer medium (18), where a combined first mass is greater than half of the second mass (Paragraph 93: The first and second heat transfer media are configured in accordance with various mass ratios).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the heat transfer media as disclosed by Brink as modified by Steele et al. in accordance with a mass ratio as taught by Noel to extend usage time of a duplex thermal transfer pack by increasing a heat absorbing capacity of the duplex thermal transfer pack.

Response to Arguments
Regarding the statements on page 1, line 2 to page 4, line 1:
Applicant’s statements regarding the prior art are noted.
Applicant’s statements (Page 2, lines 10-18) regarding Nilforushan are noted.  However, any arguments implied by applicant’s statements fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  In the instant case, applicant appears to be analyzing Nilforushan in a vacuum without comparing the cited art as a whole to the claimed invention.
Regardless, it is noted that while the Figure 1 embodiment of Nilforushan does indeed disclose a garment having inner 10 and outer 11 layers with thermal bags 4 therebetween, the Figure 9 embodiment of Nilforushan discloses a garment having only an inner layer 10 such that elements 4 are provided on an inner surface of the inner layer 10.
Applicant’s statements (Page 2, line 19 to page 3, line 15) regarding Henry are noted.  However, any arguments implied by applicant’s statements fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  In the instant case, applicant appears to be analyzing Henry in a vacuum without comparing the cited art as a whole to the claimed invention
Regardless, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, and as noted in the 35 USC 103 rejections above, Brink discloses each and every limitation of the claimed invention including: at least one sealed bag (4) containing sub-bags (8), except for sub-bags that are not attached to together.  Henry remedies Brink in that Henry teaches at least one sealed bag (14) containing sub-bags (10), where the sub-bags are not attached to together (Figure 1 and Col. 4, lines 4-32).  Merely configuring the sub-bags as disclosed by Brink in the form of unattached sub-bags as taught by Henry is obvious based upon the current record.  Moreover, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPO 177, 179.
Applicant’s statements (Page 3, lines 16-19) regarding Steele are noted.  However, any arguments implied by applicant’s statements fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. In the instant case, applicant appears to be analyzing Steele in a vacuum without comparing the cited art as a whole to the claimed invention
Regardless, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a thermal bag being held against the posterior neck) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Regardless, as discussed in the 35 USC 103 rejections above and as clearly disclosed in Figure 7 of Steele, Steel discloses a thermal bag being held against the posterior neck (Col. 3, lines 10-31 and Col. 7. Lines 19-32 of Steele).
Applicant’s statements (Page 3, line 20 to page 4, line 1) regarding Steele are noted.  However, any arguments implied by applicant’s statements fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. In the instant case, applicant appears to be analyzing Steele in a vacuum without comparing the cited art as a whole to the claimed invention
Regardless, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a thermal bag being held against the anterior neck) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Regardless, as discussed in the 35 USC 103 rejections above and as clearly disclosed in Figure 7 of Steele, Steel discloses a thermal bag being held against the anterior neck (Col. 3, lines 10-31 and Col. 7. Lines 19-32 of Steele).
Regarding the arguments on page 4, lines 2-8:
Applicant’s amendment overcomes the 112 rejections of record.  However, the amendment appears to introduce new indefiniteness.
Regarding the statements and arguments on page 4, line 9 to page 7, line 12:
Applicant’s statements regarding Brink are noted.  However, any arguments implied by applicant’s statements fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. In the instant case, applicant appears to be analyzing Brink in a vacuum without comparing the cited art as a whole to the claimed invention
Applicant also alleges that the solid pliable heat transfer medium as disclosed by Brink does not undergo a phase change upon freezing that produces a crystalline substance akin to snow.  Applicant's arguments have been fully considered but they are not persuasive.
As repeatedly stated throughout the course of prosecution (See page 10, line 4 to page 11, line 3 of the 10/26/2021 Office Action), limitations directed to “frozen into a mixture of air and said solid-pliable heat transfer medium to form a now-like substance that remains pliable” (lines 10-11) constitute functional limitations, there being no differentiating structure recited.  Since Brink discloses a solid-pliable heat transfer medium that is the same as applicant’s claimed/disclosed solid-pliable heat transfer medium (See rejection of claim 7: The solid-pliable heat transfer medium disclosed by Brink comprises water, propylene glycol, and granules of acrylic polymer), and since Brink as modified by Kelley et al. discloses a solid-pliable heat transfer medium that is mixed with air (Paragraphs 96 and 179 of Kelley et al.), it is understood that the heat transfer medium as disclosed by Brink as modified by Kelley et al. is configured to be “frozen into a mixture of air and said solid-pliable heat transfer medium to form a now-like substance that remains pliable” in the same sense that the claimed heat transfer medium is configured to be “frozen into a mixture of air and said solid-pliable heat transfer medium to form a now-like substance that remains pliable”.
Specifically, claims 1 and 11 do NOT (emphasis added) recite a solid-pliable heat transfer medium in terms other than functional language and claim 7 does NOT (emphasis added) recite a solid-pliable heat transfer medium that distinguishes from the solid-pliable heat transfer medium as disclosed by Brink in either in composition or concentration of its constituent elements.
Regarding the statements and arguments on page 7, line 13 to page 13, line 9
Applicant’s statements regarding Steele are noted.  However, any arguments implied by applicant’s statements fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  In the instant case, applicant appears to be analyzing Steel in a vacuum without comparing the cited art as a whole to the claimed invention.
Applicant alleges that Steele does not teach or disclose a bag/sub-bag relationship.  Applicant's arguments have been fully considered but they are not persuasive.
Steel does indeed disclose at least one bag (50) containing a plurality of sub-bags (52).  While particular details between the cited art and the instant invention may differ, references made to bags and sub-bags in Steele merely serve to illustrate parallels between the cited art and the instant invention.
Applicant also alleges that Steele never explains what the neck/head cooler is and says nothing about any sort of cooling bag against the user neck.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above (see “Regarding the statements and arguments on page 1, line 2 to page 4, line 1”).
Further, and based on the disclosure of Steele as a whole, Steel clearly discloses providing a cooling pack about the neck/head of a user (Col. 3, lines 10-31 and Col. 7. Lines 19-32 of Steele).
Applicant also alleges that Steele does not teach or disclose loop material on an interior surface of the vest.  Applicant's arguments have been fully considered but they are not persuasive.
Steele clearly discloses pockets (6a, 6b) that define openings (20), where interior surfaces of the pockets are provided with loop material (22) for attaching corresponding cooling bags having hook material (Col. 6, lines 29-54 of Steele).
Regarding the statements on page 13, line 10 to page 15, line 2:
Applicant’s statements regarding Ovanesian are noted.  However, any arguments implied by applicant’s statements fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  In the instant case, applicant appears to be analyzing Ovanesian in a vacuum without comparing the cited art as a whole to the claimed invention.
Regarding the statements and arguments on page 15, line 3 to page 16, line 6:
Applicant’s statements regarding Roland are noted.  However, any arguments implied by applicant’s statements fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  In the instant case, applicant appears to be analyzing Roland in a vacuum without comparing the cited art as a whole to the claimed invention.
Applicant also alleges that Roland is nonanalogous art.  Applicant's arguments have been fully considered but they are not persuasive for the same reasons as previously set forth below.
As previously stated on page 27, line 19 to page 28, line 10 of the 10/26/2021 Office Action, and in response to applicant's argument that Roland is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In the instant case both Brink is pertinent to thermal transfer systems that are configured to store and release thermal energy.  Similarly, Roland is also directed to a thermal transfer system that is configured to store and release thermal energy, where Roland recognizes the benefit of incorporating a pressure relief valve that is configured to vent excess pressure.
Applicant also alleges that Roland does not teach or disclose a two-way valve.  Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s arguments appear speculative as the valve as disclosed by Roland is not disclosed as a one-way valve.  Rather, and as discussed in the 35 USC 103 rejections above, the valve (62) as taught by Roland is explicitly disclosed as a two-way valve since it is a simple open tube providing communication between the container and environment (Col. 8, lines 25-43: The valve is arranged in a location in which permits flow of air but prevents flow of the heat transfer medium)
Regarding the statements and arguments on page 16, line 7 to page 17, line 15
Applicant’s statements regarding Henry are noted.  However, any arguments implied by applicant’s statements fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  In the instant case, applicant appears to be analyzing Henry in a vacuum without comparing the cited art as a whole to the claimed invention.
Applicant also alleges that Henry is does not teach or disclose a bag/sub-bag relationship.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above (see “Regarding the statements on page 1, line 2 to page 4, line 1”).


Regarding the statements and arguments on page 17, line 16 to page 21, line 5
Applicant’s statements regarding Nilforushan are noted.  However, any arguments implied by applicant’s statements fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  In the instant case, applicant appears to be analyzing Nilforushan in a vacuum without comparing the cited art as a whole to the claimed invention.
Applicant also alleges that the loop covered surface of Nilforushan is actually the inward facing side of an outer layer such that placement of thermal bags is between a first layer and an outer layer.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above (see “Regarding the statements on page 1, line 2 to page 4, line 1”).
Regarding the statements on page 21, lines 6-9:
Applicant’s statements regarding Silverberg are noted.  However, any arguments implied by applicant’s statements fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. In the instant case, applicant appears to be analyzing Silverberg in a vacuum without comparing the cited art as a whole to the claimed invention.
Regarding the statements on page 21, line 10 to page 22, line 3:
Applicant’s statements regarding Vogel are noted.  However, any arguments implied by applicant’s statements fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  In the instant case, applicant appears to be analyzing Vogel in a vacuum without comparing the cited art as a whole to the claimed invention.
Regarding the statements on page 22, lines 4-7:
Applicant’s statements regarding Noel are noted.  However, any arguments implied by applicant’s statements fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  In the instant case, applicant appears to be analyzing Noel in a vacuum without comparing the cited art as a whole to the claimed invention.
Regarding the arguments on page 22, line 8 to page 23, line 1:
Applicant’s alleges that the cited art does not teach or disclose amended claims 1 and 11.  Applicant’s arguments have been considered but are moot in view of new grounds of rejection as necessitated by applicant’s amendment.
Regarding the arguments on page 23, lines 2-7:
Applicant’s alleges that claims 3 and 13 are allowable since Steele allegedly does not teach or disclose attachment of a thermal bag against a user’s posterior neck.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above (see “Regarding the statements and arguments on page 1, line 2 to page 4, line 1”).


Regarding the arguments on page 23, lines 8-13:
Applicant’s alleges that claims 3 and 13 are allowable since Steele allegedly does not teach or disclose attachment of a thermal bag against a user’s anterior neck.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above (see “Regarding the statements and arguments on page 1, line 2 to page 4, line 1”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763